Citation Nr: 1543668	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for the time period prior to August 20, 2013.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD for the time period beginning on August 20, 2013.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in the Republic of Vietnam from March 1968 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective September 21, 2010, denied reopening of the claim for service connection for hypertension, and denied entitlement to service connection for an eye injury.

In a March 2014 rating decision, the RO granted an increased rating of 30 percent for PTSD, effective August 20, 2013.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and entitlement to service connection for eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the time period prior to August 20, 2013 the Veteran's PTSD is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; there is no evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the time period beginning August 20, 2013 the Veteran's PTSD is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; there is no evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD for the time period prior to August 20, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 30 percent for PTSD for the period beginning August 20, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did with respect to his PTSD, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in February 2011 and August 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, despite the reference below (in the remand section) noting that the claims file appears to be rebuilt, none of the missing records are from the time period affecting the Veteran's claim for an increased initial rating for PTSD.  As such, there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case; therefore, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's PTSD is rated at 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411 for the time period prior to August 20, 2013, and at 30 percent under Diagnostic Code 9411 beginning on August 20, 2013.  

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. A 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

Based on the evidence, the Board finds that the Veteran's PTSD symptoms are appropriately rated at 10 percent prior to August 20, 2013 and at 30 percent beginning on August 20, 2013.  

The medical evidence of record includes a February 2011 VA examination report, which notes that the Veteran suffers from the symptoms of recurrent intrusive thoughts, insomnia, anxiety, outbursts of anger, sadness, increased arousal, and irritability.  It was noted that these symptoms are mild.  The February 2011 VA examiner indicated that the Veteran's PTSD symptoms do not preclude his ability to perform daily activities and that the Veteran is able to establish and maintain effective work and social relationships.  Further, he is able to maintain his family role functioning and he has no difficulty with recreation or leisurely pursuits.  It was noted that the Veteran had retired a year earlier and that his retirement was not due to the effects of his mental condition.  He reportedly had anger management problems at work when he did work, but at the same time the Veteran reported a good relationship with his supervisor and co-workers.  The Veteran also reported that he has a very good relationship with his wife and children, and that he attends church and has good relationships with other church members.  On examination he was fully oriented.  He was dressed and groomed appropriately.  His behavior was appropriate and he maintained good eye contact.  Speech and concentration were normal.  Delusions and hallucinations were denied by the Veteran and not observed by the examiner.  Thought processes were appropriate.  The examiner stated that the Veteran did not have slowness of thought and the Veteran did not appear confused.  His judgment was not impaired and abstract thinking was normal.  Memory was noted to be normal.  Suicidal and homicidal ideation were absent.  The examiner stated that the Veteran's PTSD does not affect employment or the quality of his life.  The Veteran does not use medication for his PTSD and the examiner indicated that the Veteran does not need to seek treatment for his PTSD.  He experiences sadness when he recollects certain events and has irritability but he is able to manage these emotions productively so they do not interfere with his interpersonal relationships.  His GAF score was noted to be 80.  

The August 2013 VA examination report reflects that the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances in motivation and mood.  The Veteran described his relationship with his wife, children and grandchildren as good.  He reported that he has friends with whom he communicates regularly.  The Veteran indicated that he spends a lot of his time reading and that he participates in a lot of church activities and family gatherings.  He is able to perform activities of daily living and he manages the family finances.  He denied use of alcohol, nicotine, and other substances.  The Veteran also denied having had psychotherapy or other treatment, including medication or hospitalization, for his PTSD.  He further denied panic attacks, mania, obsessive compulsive problems, and psychosis.  On examination he was appropriately dressed and groomed.  He had appropriate eye contact.  He was cooperative, his thought content was logical and goal directed, with no evidence of hallucinations or delusions.  His speech was normal.  His mood was dysphoric and his affect was tearful.  He denied suicidal/homicidal ideation.  He was fully oriented.  His judgment and insight were deemed fair.  The Veteran's GAF score was noted to be 60, based upon moderate symptoms causing some impairment in interpersonal functioning depending on the context.

For the time period prior to August 20, 2013, the Board finds that the Veteran's PTSD is appropriately rated at 10 percent.  In this regard, the February 2011 VA examiner specifically noted that the Veteran has mild symptoms that do not affect employment or the quality of the Veteran's life.  He does not use medication, does not undergo treatment, and is able to manage his transient emotions such as sadness and irritability so that they do not interfere with his interpersonal relationships.  A higher 30 percent rating is not warranted because the Veteran's PTSD does not affect his occupational and social impairment more than mildly or during periods of significant stress.  There is no evidence of any inability to perform occupational tasks or any decrease in social or occupational functioning beyond that covered by the 10 percent rating.  Notably, the Veteran reported a good relationship with his family (wife and children) and has no difficulty with leisure or social pursuits.  He is retired and did not retire due to the PTSD.  The Board acknowledges the Veteran's PTSD symptoms (such as recurrent intrusive thoughts, insomnia, anxiety, outbursts of anger, sadness, increased arousal and irritability) but notes that despite these symptoms, the Veteran does not need medication or therapy/treatment, and the medical opinion of record reflects that his symptoms do not affect his employment, interpersonal relationships, or the quality of his life.  Thus, based upon the totality of the Veteran's functioning as evidenced by the February 2011 examination, the Board finds that the 10 percent rating assigned is appropriate prior to August 20, 2013.  

With regard to the time period beginning August 20, 2013, the Board has likewise determined that the currently assigned 30 percent rating is appropriate.  The Board has found that a higher 50 percent rating is inapplicable due to the fact that there was no evidence of more severe social and occupational impairment warranting such a higher rating.  Importantly, the August 2013 VA examination notes that the Veteran reported he had a good marriage, good family relationships, and friends with whom he regularly socialized or communicated with.  The Veteran was not unable to establish or maintain effective relationships.  The Veteran did report some difficulty concentrating and feeling on guard in unfamiliar surroundings at the August 2013 VA examination.  However, overall his disability picture does not reflect social and occupational impairment manifested by reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Instead, the Veteran reported enjoying spending time with his family and at church activities.  He also did not retire due to any mental health problems, and reported good relationships at work despite some anger issues.  Moreover, the Veteran does not take medication, he does not undergo counseling or other therapy whatsoever for his PTSD, and the August 2013 VA examiner noted that the Veteran does not use alcohol or drugs.  The Veteran also specifically denied panic attacks, obsessive compulsive problems, mania, and psychosis.  The Veteran's GAF decreased to 60 at the August 2013 examination, representing moderate symptoms, which would reflect some worsening of functioning when compared with the February 2011 examination (where mild symptoms were noted), but the August 2013 examiner specifically noted that the Veteran does not have difficulty establishing or maintaining effective relationships; he merely has some difficulty with interpersonal functioning depending on the context.  Such functional limitations are contemplated by the 30 percent rating.  Therefore, the Board finds that a disability rating in excess of 30 percent for his service-connected PTSD is not warranted for the time period beginning August 20, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, the evidence does not show that the criteria for ratings in excess of the currently assigned 10 percent rating prior to August 20, 2013 or the 30 percent rating beginning on August 20, 2013 are warranted at any time during the initial evaluation period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the currently assigned schedular ratings for the Veteran's PTSD are adequate.  Ratings in excess of the assigned ratings are provided for higher levels of severity of PTSD.  However, such ratings are for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  Higher ratings are warranted for more severe occupational and social impairment.  The Veteran does not exhibit the level of social impairment required for a higher rating for the appropriate time periods.  Prior to August 20, 2013 the Veteran's PTSD had almost no impact on his social or occupational functioning whatsoever.  For the time period beginning on August 20, 2013, the Veteran still maintains good relationships with his wife, children, grandchildren, and friends, attends family gatherings, and is socially involved in his church and with friends.  He does not have difficulty establishing or maintaining effective social relationships.  He also does not exhibit the severity of occupational functioning or other impairments such as impaired judgment that are required for a higher rating.  In this regard, he did not retire due to his PTSD, and reported that he had good relationships with his co-workers and supervisor when he was employed.  He did have some anger problems but these are contemplated by the assigned ratings, and are not severe enough to be classified as causing difficulty establishing and maintaining effective relationships.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his PTSD.  Thus, no extraschedular referral is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014),, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to rating in excess of 10 percent for PTSD for the time period prior to August 13, 2013, is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD for the time period beginning August 13, 2013, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board notes that in an October 2004 VA treatment record, it was noted that, at least with respect to the Veteran's hypertension, he received private treatment from a Dr. Siddharth Dave for the two previous years.  The records from this private physician are not in the claims file.  Therefore, on remand, an attempt should be made to retrieve them.

Additionally, after review of the record, the Board finds that it is incomplete.  Notably, the claims file contains no records prior to a January 2004 rating decision which denied the Veteran's claim of entitlement to service connection for torn medial meniscus of the left knee.  (The Veterans Management Benefits System (VBMS) file and the Virtual VA file were reviewed, and neither contains any documents prior to January 2004.  There is no paper claims file.)  The January 2004 rating decision reflects that the service treatment records were of record and considered at the time of the January 2004 rating decision.  In an October 2008 rating decision denying service connection for hypertension, it was noted that all efforts to obtain the Veteran's claims folder with service medical records had been unsuccessful.  However, there is no formal finding of unavailability of the service treatment records.  Moreover, the current record does not reflect that a search was conducted to locate the missing records (all records prior to January 2004) and the Veteran does not appear to have been informed that any such records were missing or that he should submit them if he has them in his possession.  Significantly, there is no documentation of the steps taken to locate the original claims file or steps taken to rebuild the original claims file.  Consequently, the claims file was not rebuilt in accordance with VA procedures.  See M21-1MR, Part III, subpart ii, Chapter 4, Section D.  Thus, on remand the RO/AMC must ensure that all attempts to locate and/or rebuild the original claims file in accordance with proper procedures have been followed (this should include the RO/AMC conducting a complete search for the missing documents, namely, all records/documents prior to the January 2004 rating decision).  The RO must document all actions taken, and associate all findings and actions taken with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his claimed hypertension and eye disability on appeal, to include treatment from Dr. Siddharth Dave mentioned in the October 2004 VA treatment record.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B).

2.  Undertake all appropriate action to locate and obtain all additional records in this case dating prior to the January 2004 rating decision. 

If these records are not found, the RO/AMC should take all procedurally appropriate actions to rebuild the Veteran's original claims file in accordance with M21-1MR, Part III, Chapter 4, including associating all past rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, Court Orders, Joint Motions for Remand, Briefs, VA treatment records, VA examination reports, or other evidence with the rebuilt claims file.  Associate all pertinent documentation and inquiries with the claims file.  Document all attempts to secure the Veteran's original claims file.  Notify the Veteran and his representative of all efforts and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  For any unavailable U.S. Government records, to include the Veteran's service treatment records, the RO must indicate in writing that further attempts to locate or obtain such records would be futile.  The Veteran and his representative must then be given an opportunity to respond.
 
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


